UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-Q (Mark one) x Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-51185 Signet International Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 16-1732674 (State of incorporation) (IRS Employer ID Number) 205 Worth Avenue, Suite 316, Palm Beach, Florida 33480 (Address of principal executive offices) (561) 832-2000 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): YES x NO o State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date:August 8, 2013: 9,068,300. Signet International Holdings, Inc. Form 10-Q for the Quarter ended June 30, 2013 Table of Contents Page Part I - Financial Information Item 1 - Financial Statements 3 Item 2 - Management's Discussion and Analysis or Plan of Operation 19 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 22 Item 4 - Controls and Procedures 23 Part II - Other Information Item 1 - Legal Proceedings 23 Item 2 - Recent Sales of Unregistered Securities and Use of Proceeds 24 Item 3 - Defaults Upon Senior Securities 24 Item 4 - (Removed and Reserved) 24 Item 5 - Other Information 24 Item 6 - Exhibits 24 Signatures 25 Item 1 Part 1 - Financial Statements Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Consolidated Balance Sheets June 30, 2013 and December 31, 2012 (Unaudited) (Audited) June 30, December 31, ASSETS Current Assets Cash in bank $ $ Prepaid Expenses Total Current Assets Other Assets Option agreement Broadcast and intellectual properties, net of accumulated amortization of$-0- Total Other Assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) Liabilities Current Liabilities Accounts payable - trade $ $ Other accrued liabilities Accrued officer compensation Total Current Liabilities Commitments and Contingencies Shareholders’ Equity (Deficit) Preferred stock - $0.001 par value 50,000,000 shares authorized 5,000,000 shares designated, issued and outstanding, respectively Common stock - $0.001 par value. 100,000,000 shares authorized 8,803,400 and 6,725,000,shares issued and outstanding respecitively Common stock subscribed 40 Stock subscriptions receivable Additional paid-in capital Deficit accumulated during the development stage ) ) Total Shareholders’ Equity (Deficit) Total Liabilities and Shareholders’ Equity $ $ The financial information presented herein has been prepared by management without audit by independent certified public accountants. The accompanying notes are an integral part of these financial statements. 3 Signet International Holdings, Inc. and Subsidiary (a development stage enterprise) Consolidated Statements of Operations and Comprehensive Loss Six and Three months ended June 30, 2013 and 2012 and Period from October 17, 2003 (date of inception) through June 30, 2013 (Unaudited) Six months ended June 30, 2013 Six months ended June 30, 2012 Threemonths ended June 30, 2013 Threemonths ended June 30, 2012 Period from
